Appellate Case: 21-3138     Document: 010110638240       Date Filed: 01/28/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                         January 28, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 21-3138
                                                   (D.C. No. 5:01-CR-40020-HLT-1)
  LAVELLE HENDERSON,                                           (D. Kan.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, KELLY, and McHUGH, Circuit Judges.**
                   _________________________________

       Defendant-Appellant Lavelle Henderson appeals from the district court’s

 denial of his motion for a reduced sentence pursuant to the First Step Act (FSA). Our

 jurisdiction arises under 28 U.S.C. § 1291, and we affirm.




       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        **
           After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument.
Appellate Case: 21-3138    Document: 010110638240        Date Filed: 01/28/2022    Page: 2



                                      Background

       In 2002, Mr. Henderson was convicted of continuing criminal enterprise

 (CCE), 21 U.S.C. § 848, money laundering, and conspiracies to possess with intent to

 distribute cocaine base and cocaine hydrochloride. Ultimately, the district court

 vacated the conspiracy counts as lesser included offenses of CCE and sentenced him

 concurrently to life on the CCE count and 10 years on the money laundering count.

 In 2016, President Obama commuted Mr. Henderson’s sentence to 360 months’

 imprisonment.

       In deciding Mr. Henderson’s motion, the court first found Mr. Henderson was

 eligible for relief under the FSA. As neither party challenges this determination, we

 do not review this issue. The court then determined that the guideline range under

 the FSA would be 360 months to life. After noting that Mr. Henderson’s commuted

 sentence was at “the low end of the applicable guideline range,” the court considered

 the 18 U.S.C. § 3553(a) factors before denying Mr. Henderson’s motion. Order at 6,

 United States v. Henderson, No. 01-cr-40020 (D. Kan. June 25, 2021), ECF No. 217.



                                       Discussion

       We review the district court’s denial of a motion for a reduced sentence for an

 abuse of discretion. United States v. Mannie, 971 F.3d 1145, 1155 (10th Cir. 2020).

 “A district court abuses its discretion when it relies on an incorrect conclusion of law

 or a clearly erroneous finding of fact.” United States v. Battle, 706 F.3d 1313, 1317

 (10th Cir. 2013).

                                            2
Appellate Case: 21-3138     Document: 010110638240         Date Filed: 01/28/2022     Page: 3



        Mr. Henderson argues that the district court abused its discretion because it

 misapprehended its authority to vary below the advisory guideline range, failed to

 revisit the drug quantity in his original sentencing, failed to give a clear reason for its

 denial and provide particularized findings, and did not consider sentencing disparities

 among similarly situated defendants, his rehabilitation, or his good conduct in prison.

 We are not persuaded.

        The district court plainly recognized its authority in these circumstances. It

 recognized that it could not rely upon the current guidelines and perform a plenary

 resentencing but that it could correct errors. United States v. Brown, 974 F.3d 1137,

 1139–40 (10th Cir. 2020). It determined that his commuted sentence was at the low

 end of the applicable guideline range, regardless “of whether the amount of cocaine

 base attributed to him [was] 50 grams or 1.5 kilograms.” Order at 6, Henderson, No.

 1-cr-40020. Additionally, the district court properly considered the § 3553(a)

 factors. See Mannie, 971 F.3d at 1158. Among other things, the court noted Mr.

 Henderson’s role as “a leader in a multi-year enterprise that distributed cocaine

 base,” his chaotic upbringing, his criminal history, his family, and his “good behavior

 while incarcerated.” Order at 6, Henderson, No. 1-cr-40020. It concluded that a

 sentence reduction was inappropriate. There was no abuse of discretion.

        AFFIRMED.

                                              Entered for the Court


                                              Paul J. Kelly, Jr.
                                              Circuit Judge

                                              3